Citation Nr: 1742574	
Decision Date: 09/26/17    Archive Date: 10/04/17

DOCKET NO.  12-28 492	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky



THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for degenerative arthritis of the lumbar spine prior to April 23, 2015, and in excess of 20 percent thereafter.

2.  Entitlement to a total disability rating based on individual unemployability prior to April 3, 2015.  



REPRESENTATION

Veteran represented by:	John R. Worman, Attorney



ATTORNEY FOR THE BOARD

Avery M. Schonland, Associate Counsel
INTRODUCTION

The Veteran served on active duty from April 1979 to August 1983.

This case comes before the Board of Veterans Appeals (Board) on appeal from a May 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.  That rating decision continued the existing 10 percent evaluation for service-connected degenerative arthritis of the lumbar spine.  

The Board remanded the case for further development in September 2013.  The case has since been returned to the Board.  

While on remand, the Agency of Original Jurisdiction (AOJ) issued a November 2016 rating decision increasing the existing 10 percent evaluation for service-connected degenerative arthritis of the lumbar spine to 20 percent, effective the date of an April 23, 2015 VA examination.  As such, the Veteran's degenerative arthritis of the lumbar spine is currently assigned a 10 percent evaluation prior to April 23, 2015 and a 20 percent evaluation thereafter.  Applicable law mandates that, when a veteran seeks an increased evaluation, it will generally be presumed that the maximum benefit allowed by law and regulation is sought, and it follows that such a claim remains in controversy where less than the maximum benefit available is awarded.  See AB v. Brown, 6 Vet. App. 35 (1993).  Thus, the issues of entitlement to a higher initial evaluation remain on appeal and have been recharacterized as reflected on the title page.  

Additionally, the Board took jurisdiction of the issue of entitlement to a total disability evaluation based on individual unemployability (TDIU) in the September 2013 remand pursuant to Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009) (a request for a TDIU, whether expressly raised by Veteran or reasonably raised by the record, is not a separate "claim" for benefits, but rather, can be part and parcel of a claim for an initial or increased rating for a disability); see also Mayhue v. Shinseki, 24 Vet. App. 273, 280-282 (2011); Norris v. West, 12 Vet. App. 413, 421 (1999); Roberson v. West, 251 F.3d 1378, 1384 (Fed. Cir. 2001).  While on remand, the RO granted TDIU from April 3, 3015 through November 22, 2015 in a January 2017 rating decision.  However, as the Veteran has indicated that he has not worked since October 2013 due to his service-connected disabilities, and the period prior to April 3, 2015 is still on appeal as part of the Veteran's March 17, 2011 increased-evaluation claim for degenerative arthritis of the lumbar spine, the issue of entitlement to TDIU prior April 3, 2015 is also on appeal before the Board. 

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

The Board notes that the Veteran attended VA examinations for his degenerative arthritis of the lumbar spine in April 2011 and April 2015.  However, since that time, the Court has issued two decisions that impact these claims.  In the case of Correia v. McDonald, 28 Vet. App. 158 (2016), the Court concluded that 38 C.F.R. § 4.59 required VA examinations to include joint testing for pain on both active and passive range of motion, as well as with weight-bearing and nonweight-bearing.  Neither the April 2011 nor the April 2015 VA examination addressed these factors.  

In Sharp v. Shulkin, No. 16-1385, 2017 U.S. App. LEXIS 1266 (Vet. App. Sept. 6, 2017), regarding an examiner's duty to seek information regarding flare-ups, the Court noted that an examiner must provide an estimate of functional loss based on information in medical records and elicited from the Veteran.  The Court decided that it is not acceptable for an examiner to simply state that he or she cannot determine functional loss during a flare-up without resorting to speculation, unless they have documented their efforts to try to obtain information regarding flare-ups.  In this case the April 2015 VA examiner specifically refused to comment on any increase in pain, weakness, fatigability, and incoordination; see DeLuca v. Brown, 8 Vet. App. 202 (1995), as such would require speculation, but she failed to document her efforts in arriving at such a conclusion.  Therefore, remand is required for a new VA examination of the Veteran's service-connected degenerative arthritis of the lumbar spine.

The issue of an increased evaluation for service-connected degenerative arthritis of the lumbar spine will affect the outcome of the claim for entitlement to a TDIU prior to April 3, 2015.  Therefore, these issues are inextricably intertwined.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (noting that the prohibition against the adjudication of claims that are inextricably intertwined is based upon the recognition that claims related to each other should not be subject to piecemeal decision-making or appellate litigation).

While on remand, the AOJ should take the opportunity to obtain the most recent VA treatment records.  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should obtain any outstanding Marion VA Medical Center medical records for treatment since December 2016.  

2.  After obtaining any outstanding treatment records, the Veteran should be afforded a VA examination to ascertain the current severity and manifestations of his service-connected degenerative arthritis of the lumbar spine.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records, post-service medical records, and statements. 

It should be noted that the Veteran is competent to attest to factual matters of which he has first-hand knowledge, such as observable symptomatology.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The examiner should report all signs and symptoms necessary for rating the Veteran's degenerative arthritis of the lumbar spine under the rating criteria.  In particular, the examiner should provide the range of motion in degrees.  In so doing, the examiner should test the Veteran's range of motion in active motion, passive motion, weight-bearing, and nonweight-bearing.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain so in the report. 

The presence of objective evidence of pain, excess fatigability, incoordination, and weakness should also be noted, as should any additional disability due to these factors (including any additional loss of motion). 

The examiner is asked to describe whether pain significantly limits functional ability during flares, and if so, the examiner must estimate range of motion during flares.  IF THE EXAMINATION DOES NOT TAKE PLACE DURING A FLARE, THE EXAMINER MUST GLEAN INFORMATION REGARDING THE FLARES' SEVERITY, FREQUENCY, DURATION, AND FUNCTIONAL LOSS MANIFESTATIONS FROM THE VETERAN, MEDICAL RECORDS, AND OTHER AVAILABLE SOURCES.  EFFORTS TO OBTAIN SUCH INFORMATION MUST BE DOCUMENTED.  If there is no pain and/or no limitation of function, such facts must be noted in the report.  

The examiner should also comment on whether there is any form of ankylosis.  In addition, the examiner should state the total duration of incapacitating episodes over the past 12 months, and identify all neurological manifestations of the disability.  

Further, the VA examiner should comment as to whether range of motion measurements for active motion, passive motion, weight-bearing, and/or nonweight-bearing can be estimated for the April 2011 and April 2015 VA examinations.  If the examiner is unable to provide a retrospective opinion as to these specific range of motion findings, he or she should clearly explain so in the report.  

A clear rationale for all opinions is required and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Because it is important "that each disability be viewed in relation to its history[,]" 38 C.F.R. § 4.1, copies of all pertinent records in the Veteran's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

3.  After completing all above actions, the case should be reviewed on the basis of additional evidence.  If the benefits sought are not granted, the Veteran and his representative should be furnished a supplemental statement of the case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.   

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
A. S. CARACCIOLO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).  

